Case: 20-50871   Document: 00515811351   Page: 1   Date Filed: 04/07/2021




          United States Court of Appeals
               for the Fifth Circuit                 United States Court of Appeals
                                                              Fifth Circuit

                                                            FILED
                                                         April 7, 2021
                            No. 20-50871               Lyle W. Cayce
                          Summary Calendar                  Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Jose Francisco Lugo-Soto,

                                               Defendant—Appellant,


                        consolidated with
                          _____________

                            No. 20-50887
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Francisco Lugo-Soto,

                                               Defendant—Appellant.
Case: 20-50871      Document: 00515811351         Page: 2    Date Filed: 04/07/2021

                                    No. 20-50871
                                  c/w No. 20-50887


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:17-CR-161-1
                            USDC No. 4:19-CR-886-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          In 2020, Jose Francisco Lugo-Soto, also known as Francisco Lugo-
   Soto, among other aliases, pleaded guilty to entry into the United States after
   deportation in violation of 8 U.S.C. § 1326(a) and (b)(1) and was sentenced
   to 21 months of imprisonment and three years of supervised release.
          Lugo-Soto previously pleaded guilty to entry into the United States
   after deportation and was sentenced to 10 months of imprisonment and three
   years of supervised release. The district court subsequently revoked his
   supervised release and sentenced him to 14 months of imprisonment with no
   further supervised release term.
          In his sole argument on appeal, Lugo-Soto contends that the
   sentencing enhancement under § 1326(b) is unconstitutional in light of
   Apprendi v. New Jersey, 530 U.S. 466 (2000), and subsequent decisions
   because it allows a sentence above the otherwise applicable statutory
   maximum based on facts that are neither alleged in the indictment nor found
   by a jury beyond a reasonable doubt. Lugo-Soto concedes that his argument
   is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 226-27
   (1998), but seeks to preserve the issue for possible further review. The
   Government, agreeing that the issue is foreclosed, has filed an unopposed



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50871      Document: 00515811351          Page: 3   Date Filed: 04/07/2021




                                      No. 20-50871
                                    c/w No. 20-50887

   motion for summary affirmance. In the alternative, the Government requests
   an extension of time to file a brief.
          As the Government argues, and Lugo-Soto concedes, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is foreclosed,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Lugo-Soto’s illegal reentry conviction and
   supervised release revocation were consolidated, he has not briefed any
   challenge to the revocation or the revocation sentence. Consequently, he has
   waived any challenge to the revocation and revocation sentence on appeal.
   See United States v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000); Fed.
   R. App. P. 28(a)(8)(A).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgments of the district court are
   AFFIRMED.




                                           3